Callidus Corporation 9788 Cheewall Lane Parker, Colorado 80134 February 10, 2012 VIA EDGAR TRANSMISSION Charles Lee U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington DC 20549 Re:Request for Withdrawal of Registration Statement on FormS-1, File No.: 333-176333, Filed August16, 2011 Dear Mr. Lee: Pursuant to Rule477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Callidus Corporation, a Nevada corporation, (the “Registrant”) hereby respectfully requests that the U.S. Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Registrant’s Registration Statement on FormS-1 (File No.333-176333), together with all exhibits and amendments thereto (the “Registration Statement”), effective as of the date hereof. The Registration Statement was initially filed with the Commission on August16, 2011. The Registrant is withdrawing the Registration Statement as it has decided to revise and clarify statements made therein.The Registrant confirms that the Commission did not declare the Registration Statement effective, and no securities have been distributed, issued or sold pursuant to the Registration Statement. The Registrant acknowledges that no refund will be made for fees paid to the Commission in connection with the filing of the Registration Statement. However, the Registrant requests, in accordance with Rule457(p)under the Securities Act, that all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the Registrant’s account to be offset against the filing fee for the filing of any future registration statement or registration statements. If you have any questions or require further information or documentation regarding the foregoing, please do not hesitate to contact the undersigned at (303) 346-8384. Please forward a copy of the order withdrawing the Registration Statement to the undersigned at the address set forth in the letterhead above. Very truly yours, Callidus Corporation By: /s/Brian Morsch Name: Brian Morsch Title: President and CEO
